UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6822



JAMES A. BIGGINS,

                                             Plaintiff - Appellant,

          versus


MARYLAND DISTRICT COURT #2-3 D.C.; WICOMICO
COUNTY DETENTION CENTER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-476-PJM)


Submitted:   September 9, 1999         Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Biggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Biggins seeks to appeal the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 1999) claim.   We dismiss

the appeal for lack of jurisdiction because Biggins’ notice of

appeal was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on March

5, 1999.1     Biggins’ notice of appeal was filed on May 28, 1999.2

Because Biggins failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss



     1
       Although the district court’s order is marked as “filed” on
March 4, 1999, the district court’s records show that the order was
entered on the docket sheet on March 5, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1243-35 (4th Cir. 1986).
     2
       Under Houston v. Lack, 487 U.S. 266 (1988), the notice is
considered filed as of the date Appellant delivered it to prison
officials for forwarding to the court.


                                  2
the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 3